       Case 2:21-cv-01144-CJB-DPC Document 21 Filed 07/08/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

 TEDDY BILLIOT, MARY VERDIN, LIZA                      NO. 2:21-cv-01144(J)(2)
 NAQUIN, TASHA DARDAR, JADE BILLIOT
 BERGERON, LANNY DARDAR, CANDACE
 HENDON,     KELLY NAQUIN, LORETTA
 VERDIN, CASEY DARDAR, SHANA RAE
 DARDAR, AND JOAN BRUNET
 Plaintiffs,

 vs.                                                   JUDGE: BARBIER
                                                       MAGISTRATE: CURRAULT
 THE TERREBONNE PARISH SCHOOL
 BOARD, THE TERREBONNE PARISH
 SCHOOL DISTRICT, PHILIP MARTIN,
 INDIVIDUALLY AND IN HIS OFFICIAL
 CAPACITY AS SUPERINTENDENT, AND
 GREGORY HARDING, INDIVIDUALLY
 AND IN HIS OFFICIAL CAPACITY AS
 PRESIDENT OF THE TERREBONNE
 PARISH SCHOOL BOARD
 Defendants.

  MOTION FOR EXPEDITED HEARING ON MOTION TO FILE DOCKET SHEET,
  JUDGMENT, AND THE OTHER AVAILABLE RECORD IN THE NAQUIN CASE

       Plaintiffs, Teddy Billiot, Mary Verdin, Liza Naquin, Tasha Dardar, Jade Billiot Bergeron,

Lanny Dardar, Candace Hendon, Kelly Naquin, Loretta Verdin, Casey Dardar, Shana Rae Dardar,

and Joan Brunet, appearing through undersigned counsel, move the Court to grant an expedited

hearing on their motion to file the docket sheet, judgment, and other available portions of the

record in the Naquin case.
      Case 2:21-cv-01144-CJB-DPC Document 21 Filed 07/08/21 Page 2 of 2




                                    Respectfully submitted,

                                    KOERNER LAW FIRM
                                    /s/ Louis R. Koerner, Jr.,
                                    Louisiana Bar 7817
                                    1204 Jackson Avenue
                                    New Orleans, Louisiana 70130-5130
                                    (504) 581-9569 (New Orleans)
                                    (504) 405-1411 (Cell)
                                    (504) 324-1798 (Fax)
                                    koerner@koerner-law.com
                                    URL: www.koerner-law.com

                                    DOMENGEAUX WRIGHT ROY & EDWARDS
                                    /s/ James H. Domengeaux, Sr.
                                    Bar Roll No. 17555
                                    556 Jefferson St., Suite 500
                                    Post Office Box 3668
                                    Lafayette, Louisiana 70502
                                    (337) 233-3033

                                   Attorneys for Teddy Billiot, Mary Verdin, Liza Naquin,
                                   Tasha Dardar, Jade Billiot Bergeron, Lanny Dardar,
                                   Candace Hendon, Kelly Naquin, Loretta Verdin, Casey
                                   Dardar, Shana Rae Dardar, and Joan Brunet

                                       CERTIFICATE

       I hereby certify that I have served the foregoing pleading by ECF and by email to Stan R.

Duval on July 7, 2021.

                                            /s/ Louis R. Koerner, Jr.
